DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 11-26 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a covalent bond layer disposed between the dielectric layer and the plurality of semiconductor light emitting diodes and forming a covalent bond with the dielectric layer and each of the plurality of semiconductor light emitting diodes;
wherein the first wiring electrode and the second wiring electrode are located at opposite sides of the plurality of pair electrodes based on the plurality of semiconductor light emitting diodes and
wherein the covalent bond layer bonds the plurality of semiconductor light emitting diodes to the dielectric layer when a voltage applied to the plurality of pair electrodes for generating the electric filed is cut off after the plurality of semiconductor light emitting diodes area assembled on the dielectric layer”.

Regarding claim 11, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a covalent bond layer disposed between the dielectric layer and the plurality of semiconductor light emitting diodes and forming a covalent bond with the dielectric layer and each of the plurality of semiconductor light emitting diodes; and
wherein the covalent bond layer bonds the plurality of semiconductor light emitting diodes to the dielectric layer when a voltage applied to the plurality of pair electrodes for generating the electric filed is cut off after the plurality of semiconductor light emitting diodes area assembled on the dielectric layer”.

Regarding claim 21, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a covalent bond layer disposed between the substrate and the plurality of semiconductor light emitting diodes; and
wherein the covalent bond layer bonds the plurality of semiconductor light emitting diodes to the substrate when a voltage applied to the plurality of pair electrodes for generating the electric filed is cut off after the plurality of semiconductor light emitting diodes area assembled on the dielectric layer”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RATISHA MEHTA/Primary Examiner, Art Unit 2895